Citation Nr: 0502601	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-28 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to Department of 
Veterans Affairs (VA) death compensation benefits.






ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The nature of the appellant's husband's service is the 
essence of the appellate claim and as such, will be described 
below.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

In June 1996, the Board denied the appellant's then pending 
claim, characterized as whether new and material evidence has 
been submitted to reopen the appellant's claim for 
entitlement to Department of Veterans Affairs (VA) death 
compensation benefits.

Since then, the appellant's myriad requests for 
Reconsideration of the Board decision have been denied by the 
Board's Vice Chairman. 

In December 2000, [parenthetically noting the appellant's 
fifth motion for reconsideration had been denied in June 
2000, and it was from that determination that she had filed a 
Notice of Appeal (NOA)], the United States Court for Veterans 
Claims (the Court) dismissed her claim for lack of 
jurisdiction.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The Board denied the claim in June 1996.  

3.  Additional evidence which has been submitted since the 
final 1996 Board denial of the claim either does not bear 
directly and substantially on the specific matter or need not 
be considered in order to fairly decide the merits of the 
claim. 



CONCLUSION OF LAW

The additional evidence presented since the 1996 Board 
decision is new but immaterial, and the claim for service 
connection for the cause of the veteran's death has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2003); 38 C.F.R. § 3.156 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The Board is 
satisfied that adequate development has taken place and there 
is a sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
appellant.

Criteria: New and Material

When a claimant seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 
341, 345 (1999) (Observing that in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest); 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Criteria: Eligibility

A person who does not attain the status of claimant has not 
submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994).  In order to achieve the status of a claimant, the 
appellant must present evidence that he is a "veteran" as 
defined in law and regulation (or as in some cases, an 
appellant must present evidence that her late husband was a 
veteran, as it is upon his entitlement as a veteran that any 
benefits to her would rest).

The term "veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2003).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2003).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2003).

In this case, at the time of the prior claim, several 
documents were provided from the Philippine Army in an effort 
to establish entitlement to VA benefits.  However, the 
Philippine government has its own laws and regulations which 
permit recognition of military service that is not recognized 
by the U.S. Army.  The documents submitted by the appellant, 
copies of some of which were later resubmitted, fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Also submitted are 
documents from the Philippine government as to recognized 
service in their (as opposed to the U.S.) military.  These 
documents may not be accepted as verification of the 
appellant's service for the purpose of receiving VA benefits.

More importantly, utilizing all pertinent information of 
record for a search of records, the Department of the Army 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The 
service department's findings are binding and conclusive upon 
VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department [other than as accomplished in the 2001 memorandum 
to NPRC and response of record, to be cited below].  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

If the appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces, he is 
not considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Therefore, her claim for VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


Factual Background and Analysis

In 1996, the Board noted that the appellant was claiming VA 
death benefits as a surviving spouse on the grounds that her 
husband was a "veteran" during World War II.  Thus, the 
classification of the appellant's husband's service dates is 
in controversy.
 
Entitlement to death compensation benefits was denied in an 
August 1951 decision of the VARO on the basis that the 
appellant's husband did not have recognized service to 
establish entitlement to the benefit.  The appellant was 
notified of that adverse decision that month, and again in 
November 1953, but did not file a notice of disagreement 
therewith.  Subsequently, the RO denied reopening of the 
appellant's claim for VA benefits in decisions dated in 1988, 
1989, 1990, and 1991.  The appellant was timely notified of 
each adverse decision, but did not file a notice of 
disagreement therewith.  This matter came before the Board 
from the RO's December 1992 decision.

The Board further noted in the 1996 decision that the 
appellant contended that she is eligible for VA death 
compensation benefits since her spouse had active military 
service during World War II, as an inductee of the United 
States Armed Forces in the Far East (USAFFE), and as a 
guerrilla fighter.  She alleged that her spouse was a 
"veteran" and was eligible for VA death compensation 
benefits; and that she, as his lawful surviving spouse, was 
entitled to said benefits by reason of his status as a 
veteran.  It was argued that Philippine military documents 
and other evidence recently submitted confirm the veteran's 
active service during World War II.

As noted in the 1996 Board decision, the evidence of record 
at that time included the United States service department's 
June 11, 1951 statement regarding the appellant's spouse's 
military service, specifically referring to alleged service 
between 1941 and 1946.  Significantly, the United States 
service department verified that notwithstanding an initial 
statement to the contrary, the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

Also of record was a Certification, dated in July 1986, from 
an Assistant Adjutant General, E.R.S., Major of the Armed 
Forces of the Philippines, certifying the dates of the 
appellant's spouse's military service; several Petitions and 
Affidavits executed and submitted by the appellant testifying 
to the dates of the appellant's period of service; three 
Joint Affidavits, dated in 1954, 1955, and 1956, submitted in 
November 1990, from a total of six individuals, purporting to 
have been inducted with the appellant's spouse into the Army 
of the United States, and certifying as to the military 
service of the appellant's spouse; a Joint Affidavit, dated 
in January 1991, submitted in February 1991, from two 
individuals, purporting to have been inducted with the 
appellant's spouse into the USAFFE, certifying as to the 
military service of the appellant's spouse as having served 
under the Armed Forces of the United States; a Statement in 
Support of Claim, dated in April 1991, from two individuals, 
purporting to have been inducted with the appellant's spouse 
into the USAFFE, certifying as to the military service of the 
appellant's spouse as having served under the Armed Forces of 
the United States; a Certification, dated in September 1991, 
from an Assistant Adjutant General, R.L.M., Jr., Lieutenant 
Commander of the Armed Forces of the Philippines, certifying 
the dates of the appellant's spouse's military service; a 
Statement in Support of Claim, dated in August 1992, from an 
individual, purporting to have been inducted with the 
appellant's spouse into the USAFFE, certifying as to the 
military service of the appellant's spouse as having served 
under the Armed Forces of the United States; and a Joint 
Affidavit, dated in November 1993, submitted in November 
1993, from two individuals, purporting to have been inducted 
with the appellant's spouse into the USAFFE, certifying as to 
the military service of the appellant's spouse as having 
served under the Armed Forces of the United States.

For reasons stated in considerable detail in the Board's 1996 
decision, it held that the claim had not been reopened.

Since the 1996 Board decision, and submission by the 
appellant of multiple copies of various documents which were 
already of record, an official clarification was undertaken 
by the RO as to documentation of record.  

In sum, specifically it was noted that initially, soon after 
the conclusion of World War II, it had been reported that the 
appellant's husband had had recognized service and died on 
active duty.  However, in a subsequent determination dated on 
June 11, 1951 (cited above), it was held by the service 
department, in a formal rating and memorandum, that he had no 
recognized service.  However, in 1999, NPRC had issued a 
reiteration of the initial circa-WWII statement.  

Thus, the VA Form 21-3101, dated in March 2001, was to the 
effect that clarification was required, and an explanation 
was requested.  

The NPRC responded in writing that 

(t)he individual who wrote the letter in 
1999 had looked through the veteran's 
record and only saw the original 
determination.  Evidently, the clerk did 
not look for a redetermination.  This 
clerk has been made aware to look at the 
whole record.  The determination dated 
6/11/51 is correct.  [emphasis added]

Since then, the appellant has submitted numerous copies of 
the aforecited documents.  These are all in the file.

Analysis

At the time of the 1996 Board decision, and as noted therein, 
the evidence was quite unequivocal that the appellant's 
husband had not had qualifying service as a veteran for VA 
benefits.  The decision noted that there had initially been a 
document that seemed to reflect that he had had such service, 
but that an official 1951 certification, based on research of 
the evidnece of record, and verified by such official service 
records, had specifically denied that he had.

After the 1996 decision, the appellant submitted a statement 
from NPRC that reflected the initial, incorrect and 
unverified report.  In an effort to obtain all available 
documentation, and to clarify the matter once and for all, 
the VARO submitted the aforecited memorandum to NPRC for 
clarification.

The written statement from NPRC dated in March 2001 is quite 
unequivocal, and entirely consistent with the evidence of 
record at the time of the prior 1996 Board decision.  It 
specifically states that the 1951 determination by the 
service department that the appellant's husband had no 
service which qualified him as a veteran was accurate, and 
that statements to the contrary were unverified, based on 
inadequate investigation and were ultimately inaccurate.  

The 2001 NPRC memorandum officially confirmed the finding of 
the 1951 report.  The Board and VA is not permitted to 
overturn such specific, verified certification of service by 
a service department.

This evidence is of course new in that it was not of record 
before, but since it only supports the prior denial, it is 
basically immaterial in the sense that it in no way provides 
a basis for a review of the substantive merits with an eye 
towards an allowance.  In a case such as this the evidence is 
not so evenly weighted as to provide a reasonable doubt to be 
resolved in the appellant's favor.  Absent new and material 
evidence, the claim is not reopened, and the appeal is 
denied.  


ORDER

New and material evidence has not been submitted to reopen 
the claim for entitlement to VA compensation benefits; the 
claim is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


